Name: Commission Regulation (EC) No 1503/2004 of 24 August 2004 amending Regulation (EC) No 1347/2004 determining the extent to which the applications for import licences submitted in July 2004 for certain dairy products under certain tariff quotas opened by Regulation (EC) No 2535/2001 can be accepted
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy
 Date Published: nan

 25.8.2004 EN Official Journal of the European Union L 275/14 COMMISSION REGULATION (EC) No 1503/2004 of 24 August 2004 amending Regulation (EC) No 1347/2004 determining the extent to which the applications for import licences submitted in July 2004 for certain dairy products under certain tariff quotas opened by Regulation (EC) No 2535/2001 can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), Having regard to Commission Regulation (EC) No 2535/2001 of 14 December 2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas (2), and in particular Article 16(2) thereof, Whereas: (1) During transmission by the Member States to the Commission, an error was made in the data on applications for import licences submitted in July 2004 under quota No 09.4593 opened by Regulation (EC) No 2535/2001. (2) It is therefore necessary to amend Annex I.A to Commission Regulation (EC) No 1347/2004 (3) determining the extent to which the applications for import licences submitted under that tariff quota can be accepted. (3) Since Regulation (EC) No 1347/2004 applies from 24 July 2004, this Regulation should also apply from that date, HAS ADOPTED THIS REGULATION: Article 1 In Annex I.A to Regulation (EC) No 1347/2004, for quota No 09.4593, the dash under allocation coefficient is hereby replaced by 1,0000. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 24 July 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 August 2004. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Commission Regulation (EC) No 186/2004 (OJ L 29, 3.2.2004, p. 6). (2) OJ L 341, 22.12.2001, p. 29. Regulation as last amended by Regulation (EC) No 810/2004 (OJ L 149, 30.4.2004, p. 138). (3) OJ L 250, 24.7.2004, p. 3.